                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

 LOTUS INDUSTRIES, LLC,
 et al.,
                                             Case No. 2:17-cv-13482
             Plaintiffs,                     District Judge Sean F. Cox
                                             Magistrate Judge Anthony P. Patti
 v.

 DENNIS ARCHER, Jr., et al.

           Defendants.
_________________________/

  ORDER AMENDING THE SCHEDULING ORDER, IN PART (DE 118),
 AND DENYING PLAINTIFF’S LETTER REQUEST TO FILE A MOTION
    TO EXTEND THE DISCOVERY DEADLINE (DE 140) AS MOOT

I.    Background

      On March 27, 2019, the Court entered an order granting in part and denying

in part Plaintiff’s motion to compel production of documents requested in his

September 13, 2018 subpoena to nonparty City of Detroit Downtown Development

Authority (DDA), and ordered DDA to produce documents responsive to Request

Nos. 4-6 of Plaintiff’s subpoena for the November 19, 2016 to present time period.

(DE 119.) Nonparty DDA subsequently filed a motion for protective order,

seeking an extension of time to produce responsive documents and requesting that

Plaintiff pay DDA its share of the expenses of production before DDA is obligated
to undertake further efforts to comply with the Court’s March 27, 2019 Order.

(DE 124).

      On May 24, 2019, the Court entered an Order granting in part, and denying

in part without prejudice, nonparty DDA’s motion for protective order in

connection with the Court’s order granting in part and denying in part Plaintiff’s

motion to compel. (DE 139.) The Order provides that Plaintiff must pay to

nonparty DDA the sum of $4,360.25 as a share of the costs of production of

documents responsive to Plaintiff’s subpoena, and that, once paid, DDA shall have

45 days from that date to produce responsive documents and a privilege log for any

documents withheld on the basis of privilege. (Id.) The Order further provides

that if Plaintiff pays the full amount ordered, the Court will extend the discovery

deadline by 45 days from that date. (Id.) On June 4, 2019, Plaintiff filed a proof

of satisfaction of the Court’s Order, certifying that, on June 3, 2019, he timely

delivered the required payment. (DE 143.)

      On May 28, 2019, Plaintiff submitted a letter request to file a motion

requesting a 60-day extension to complete discovery. (DE 140.) Plaintiff

complains that he has been unable to depose Defendant Dennis Archer Jr., and that

Defendant Archer has only recently produced “some (not all) of the documents the

Court ordered [him] to produce on or before May 15, 2019.” (Id. (emphasis in

original).) Defendant Archer responded on June 3, 2019 that he does not oppose

                                          2
Plaintiff’s request for an additional 60 days to complete discovery “for the limited

purpose of scheduling and concluding depositions.” (DE 142.)

II.   Order

      Upon consideration of the above, the Court amends the scheduling order

(DE 118), in part, and implements the following revised deadlines:

      1. Nonparty DDA’s Production of Documents: Nonparty DDA shall

         produce documents responsive to Request Nos. 4-6 in Plaintiff’s

         September 13, 2018 subpoena to DDA, for the November 19, 2016 to

         present time period, and produce a privilege log for any documents

         withheld on the basis of privilege, by July 18, 2019.

      2. Discovery: The discovery deadline is extended by an additional 60 days

         to August 13, 2019 for depositions only. No additional interrogatories,

         requests to admit, document requests, inspections or non-party subpoenas

         will be permitted after June 14, 2019, the most recent discovery cut-off.

         The parties are directed to carefully read my practice guidelines on

         “Discovery and Discovery Motions,” which are available on the Court’s

         website, the provisions of which are binding.

      3. Dispositive Motions: Dispositive motions are due by September 12,

         2019.



                                          3
      4. The Court’s Scheduling Order (DE 118), including, but not limited to, the

         Final Pretrial date, otherwise remains intact.

      In light of the above amended scheduling order dates, Plaintiff’s letter

request (DE 140) is DENIED AS MOOT.

      IT IS SO ORDERED.



Dated: June 6, 2019                    s/Anthony P. Patti
                                       Anthony P. Patti
                                       UNITED STATES MAGISTRATE JUDGE



                              Certificate of Service

I hereby certify that a copy of the foregoing document was sent to parties of record
on June 6, 2019, electronically and/or by U.S. Mail.

                                       s/Michael Williams
                                       Case Manager for the
                                       Honorable Anthony P. Patti




                                         4
